Citation Nr: 1315437	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  04-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to March 29, 2002, for the assignment of a 40 percent rating for neurogenic bladder. 

2.  Entitlement to a higher rating than 70 percent for depressive neurosis with posttraumatic stress disorder (PTSD) prior to May 22, 2011. 

3.  Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance, or housebound status prior to May 22, 2011. 

4.  Entitlement to a special home adaptation grant. 

5.  Entitlement to specially adapted housing. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973 and from May 1975 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2003 and July 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2005, the Veteran testified during a Board videoconference hearing before an Acting Veterans Law Judge.  A transcript of that hearing is of record.  In September 2006, the Board remanded the Veteran's claims for an effective date prior to March 29, 2002, for the assignment of a 40 percent rating for neurogenic bladder, a higher rating than 70 percent for depressive neurosis with PTSD, SMC on the basis of the need for regular aid and attendance or housebound status, a special home adaptation grant, and specially adapted housing to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.

In November 2011, the Board informed the Veteran that the Acting Veterans Law Judge who conducted the February 2005 hearing was no longer employed by the Board.  As a result, he was given the option to testify at another Board hearing before a different Veterans Law Judge, but in January 2013 the Veteran declined another Board hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2012).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The most recent supplemental statement of the case (SSOC) issued by the AMC is dated in June 2009, and the most recent VA medical treatment records associated with the claims file, from the Little Rock VA Medical Center (VAMC), are dated in June 2009.

Subsequent to the June 2009 SSOC, the RO issued a rating decision in August 2011, which granted a 100 percent rating for PTSD and SMC based on housebound status, both effective May 22, 2011.  The decision also denied both entitlement to service connection for congenital CN VII palsy with exposure keratopathy and resulting tarsorrhaphy of the left eye and entitlement to compensation under 38 U.S.C. § 1151 for healed fracture of the right os calcis.  In the decision, the RO listed the evidence considered in making such determinations, which included the following: a copy of VAMC Little Rock treatment reports received September 25, 2009; a letter from G.H., M.D., received September 25, 2009; a letter from S.H., clinical psychologist, dated March 12, 1999, received September 25, 1999; a letter from D.C.K., M.D, Staff Psychiatrist, PTSD Section, dated March 3, 1999, received September 25, 2009; treatment reports from S.F., M.D, from November 3, 2006 through June 4, 2007; a VAMC Little Rock examination report conducted on April 5, 2011; a VAMC examination report conducted on March 21, 2011; VAMC Houston treatment reports from March 10, 2002, through March 15, 2002; and VAMC New Orleans treatment reports dated June 1, 2000.  None of this recently received evidence has been associated with the claims file or is available for review by the Board.  

As evidence that might be pertinent to the Veteran's claims is in VA's possession but has not been associated with the claims file and is not available for review by the Board, these claims must be remanded for the RO or AMC to associate with the claims file any such pertinent treatment records, to include those listed above.

Also, in an October 2011 letter to the Veteran, the RO indicated that it had received from the Veteran written disagreement with the August 2011 rating decision.  The letter does not identify, and there is no other indication in the claims file of, what determination or determinations contained in the August 2011 decision with which the Veteran has disagreed.  

Thus, the record reflects that the Veteran has appealed an RO decision granting an increased rating for depressive neurosis with PTSD and SMC on the basis of the need for regular aid and attendance or housebound status, but that the Veteran filed a notice of disagreement with such decision.  Therefore, such claims may still be being developed and adjudicated by the RO, and any appellate action on such matters might be prejudicial to the Veteran at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding pertinent records, to include the evidence listed in the August 2011 rating decision, as noted above.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


